Citation Nr: 0320229	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for a respiratory 
disability, to include whether such a disability exists as an 
undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee disability.

6.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION


The veteran had active service from August 1980 to August 
1995.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
In March and October 2002, the RO issued unfavorable 
decisions on the above noted issues.  


REMAND

In the substantive appeal (VA Form 9) received in May 2002, 
the appellant requested a hearing before the Board of 
Veterans' Appeals (Board) sitting at the RO.  Such a hearing 
was not scheduled or held.  In a facsimile received in July 
2003, the veteran clarified that the request was for a 
hearing before the Board via video conference.  Thus, the 
appellant must be scheduled for the next available hearing 
before the Board via video conference.  See 38 C.F.R. 
§§ 20.700(a), (e), 20.703 (2002).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO for the 
following:

The RO should schedule the appellant for 
the next available hearing before the 
Board via video conference.  The 
appellant should be notified of the time 
and place of this hearing at her last 
reported address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




